Name: Decision of the Representatives of the Governments of the Member States, meeting within the Council, of 21 December 1992, concerning the arrangements applicable to the import into the Community of products covered by the ECSC Treaty and originating in the Republics of Bosnia-Herzegovina, Croatia, Slovenia and in the territory of the former Yugoslav Republic of Macedonia
 Type: Decision
 Subject Matter: nan
 Date Published: 1992-12-31

 Avis juridique important|41992D060792/607/EEC: Decision of the Representatives of the Governments of the Member States, meeting within the Council, of 21 December 1992, concerning the arrangements applicable to the import into the Community of products covered by the ECSC Treaty and originating in the Republics of Bosnia-Herzegovina, Croatia, Slovenia and in the territory of the former Yugoslav Republic of Macedonia Official Journal L 406 , 31/12/1992 P. 0040DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 21 December 1992 concerning the arrangements applicable to the import into the Community of products covered by the ECSC Treaty and originating in the Republics of Bosnia-Herzegovina, Croatia, Slovenia and in the territory of the former Yugoslav Republic of Macedonia (92/607/ECSC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES MEETING WITHIN THE COUNCIL, Having regard to the Treaty establishing the European Coal and Steel Community, Whereas Decision N ° 92/150/ECSC (1) of the Representatives of the Member States meeting within the Council, of 3 February 1992, established the arrangements applicable to the import into the Community of products covered by the ECSC Treaty and originating in the Republics of Croatia and Slovenia and in the Yugoslav Republics of Bosnia-Herzegovina, Macedonia and Montenegro; Whereas Decision N ° 92/286/ECSC (2) of the Representatives of the Member States meeting within the Council removed Montenegro from the list of beneficiaries of these arrangements; Whereas these arrangements should be maintained in 1993; In agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 11. Subject to the special provisions laid down in paragraphs 2 and 4, products originating in the Republics of Bosnia-Herzegovina, Croatia, Slovenia and the former Yugoslav Republic of Macedonia shall be admitted for import into the Community without quantitative restrictions or measures having equivalent effect and exempt from customs duties and charges having equivalent effect. 2. The import of goods referred to in the Annex shall be subject to a system of annual ceilings above which the customs duties actually applied in respect of third countries may be reintroduced in accordance with the provisions of paragraph 3. The ceilings established for 1993 are indicated for each of them. Such ceilings shall apply as a whole to all the Republics to which this Decision refers. 3. As soon as a ceiling set for the import of a product has been reached, the customs duties actually applicable to third countries may again be levied on imports of the product in question until the end of the calendar year. 4. The Kingdom of Spain and the Portuguese Republic shall apply, mutatis mutandis, customs duties calculated in accordance with Decision 87/603/ECSC of the Representatives of the Governments of the Member States, meeting within the Council, and of the Commission of 21 December 1987 (3). Article 2The provisions determining the rules of origin laid down in Regulation (EEC) N ° 343/92 (1) shall apply to this Decision. Article 3Where the offers made by economic operators in the Republics cncerned are likely to cause injury to the operation of the common market and where this injury may be ascribed to a difference as regards prices in the conditions of competition, the Community may adopt such safeguard measures as it considers necessary to avoid or put an end to the injury to the operation of the common market; in particular it may withdraw tariff concessions. Article 4This Decision shall enter into force on the day following its publication in the Official Journal of the Eurpean Communities. It shall be applicable from 1 January to 31 December 1993. Done at Brussels, 21 December 1992. The PresidentD. HURD(1) OJ N ° L 63, 7. 3. 1992, p. 50. (2) OJ N ° L 151, 3. 6. 1992, p. 22. (3) OJ N ° L 389, 31. 12. 1987, p. 61. (1) OJ N ° L 38, 14. 2. 1992, p. 1. ANNEX (a) >TABLE>>TABLE>